PER CURIAM.
Based on our review of the record, we find the order of the judge of compensation claims (“JCC”) supported by competent substantial evidence and affirm except in one respect. Employer/Carrier challenge the award of medical benefits contending the JCC erred in failing to make a finding, consistent with section 440.13(2)(d), Florida Statutes, as to whether the medical benefits awarded were reasonable and necessary. We agree that such a finding is required in this case. See Tropicana Products v. Gunther, 643 So.2d 698 (Fla. 1st DCA 1994); University of Florida v. Vice, 601 So.2d 1294 (Fla. 1st DCA 1992); Polk County Board of Commissioners v. Varnado, 576 So.2d 833 (Fla. 1st DCA 1991). Therefore we reverse on this issue and remand for a finding as to the reasonableness and necessity of the medical benefits awarded.
AFFIRMED in part, REVERSED in part, and REMANDED for further findings consistent with this opinion. ,
ERVIN, JOANOS and BARFIELD, JJ., concur.